Citation Nr: 0807420	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
inflammatory rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1999 to 
January 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
inflammatory arthritis and awarded a 20 percent rating, 
effective January 18, 2002. The veteran expressed 
disagreement with the 20 percent rating and the current 
appeal ensued. AB v. Brown, 6 Vet. App. 35, 38 (1992) 
(Holding that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded). 

In July 2007, the Board remanded the claim for RO review of 
additional evidence submitted without a RO waiver. See 
38 C.F.R. § 20.1304(c) (2007). 

This case is now ready for appellate review. 


FINDING OF FACT

Throughout the appellate period, inflammatory rheumatoid 
arthritis is manifested by no more than one or two 
exacerbations a year; without limitation of motion in the 
hands; symptom combinations productive of definite impairment 
of health are not shown.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for inflammatory rheumatoid arthritis have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code (DC) 5002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). In a letter dated 
in March 2002, the veteran was advised in accordance with the 
law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. Here, 
the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been fulfilled. 

Furthermore, after the veteran filed his March 2003 notice of 
disagreement (NOD), a September 2003 Statement of the Case 
was issued identifying the specific rating criteria under 
consideration; and the veteran was again informed of what was 
needed to substantiate his claim for a higher rating by way 
of a December 2003 VCAA letter. Subsequent to these 
advisements and the receipt of additional evidence and 
argument, the veteran was again advised in a February 2007 
Supplemental Statement of the Case, and the veteran through 
his representative provided argument, with specific reference 
to the rating criteria, in a February 2008 post-remand brief. 
It cannot therefore be found that the veteran did not have 
actual notice of what evidence would substantiate his claim. 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran. Service medical evidence and VA examinations are 
of record. The veteran also submitted medical evidence 
related to his left foot, which was unrelated to his 
inflammatory rheumatoid arthritis.  He has not identified any 
additional evidence pertinent to the claims not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain. He was 
offered the opportunity to provide hearing testimony before 
the Board and declined. 

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the veteran, and the Board may proceed with 
this case. 

Initial Rating-Rheumatoid Arthritis

Service connection was established for inflammatory arthritis 
by rating decision of August 2002. A 20 percent evaluation 
was assigned, effective from January 18, 2002, the day 
following discharge from active service. This evaluation has 
been in effect to this date. 

The holding of Fenderson v. West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 
Each disability must be considered from the point of view of 
the veteran working or seeking work. When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant. 38 U.S.C.A. § 5107 (West 2002). Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 
Inflammatory rheumatoid arthritis is evaluated under DC 5002. 
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating, warrants a 100 percent evaluation. If 
there is less than the criteria for 100 percent, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods, a 60 percent evaluation is assigned. Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
warrants a 40 percent evaluation. One or two exacerbations a 
year in a well- established diagnosis warrants a 20 percent 
evaluation.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
rheumatoid arthritis is rated under the appropriate 
diagnostic codes for the specific joints involved. Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; the 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, DC 
5002.

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected. 38 C.F.R. § 4.71a, DCs 
5213 through 5230. The veteran's rheumatoid arthritis is 
limited to his hands in this case and of importance is the 
limitation of motion of the digits of the hands.

For digits II through V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, the proximal 
interphalangeal joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal joint has 
a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 
4.71a, Table "Evaluation of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand."

In this case, an increase in the initial rating for 
rheumatoid arthritis is not warranted. 
The veteran underwent VA examination in April 2002. He stated 
that he had morning stiffness and pain in his hands and feet 
for 1 1/2 years. An in service examination revealed rheumatoid 
arthritis and he was treated with medication. At the time of 
the examination, he complained of very mild morning stiffness 
of his joints with no swelling. Physical examination revealed 
the veteran to be right handed. The examination of the hands 
was essentially negative as to abnormalities. The pertinent 
diagnosis was history of inflammatory arthritis, apparently 
largely inactive. 

In June 2005, the veteran underwent VA examination. He 
complained of occasional swelling in his hands and pain in 
his fingers. This usually occurred in the morning with good 
relief upon taking Motrin and Tylenol. He complained of left 
foot pain with prolonged standing; however the examiner 
attributed this pain to plantar fasciitis, unrelated to 
rheumatoid arthritis, and for which he was later granted 
service connection. There were no flare-ups, no use of 
prosthetic equipment, and he did not have to take any 
significant amount of days off from work because of joint 
complaints. His rheumatoid arthritis did not affect him from 
performing his daily activities. 

Physical examination revealed no swelling, erythema, or point 
tenderness along the proximal interphalangeal (PIP), distal 
interphalangeal (DIP), or metacarpophalangeal (MCP) joints. 
Range of motion of the MCP joints were from 0 to 90 degrees. 
Range of motion of the PIP joints were from 0 to 100 degrees. 
Range of motion of the DIP joints were from 0 to 70 degrees 
with no limitation with repetitive movement. The pertinent 
diagnosis was rheumatoid arthritis. The veteran had 
rheumatoid arthritis in his hands causing mild disability 
secondary to pain, with no significant loss of function 
appreciated on examination. 


Private treatment records from February to April 2007 were 
submitted in connection with the claim. The records were 
unrelated to the veteran's treatment of rheumatoid arthritis, 
but did indicate that the veteran's medical history was 
positive for rheumatoid arthritis. 

The medical evidence of record shows that the veteran does 
not have active rheumatoid arthritis. The April 2002 VA 
examination specifically indicates that the veteran's 
rheumatoid arthritis is inactive. The June 2005 VA 
examination indicated that there was no limitation of motion 
of the fingers of either hand and that he had mild 
disability, secondary to pain, which throughout the appeal 
period was resolved with Motrin or Tylenol. 

While the veteran submitted copies of his leave and earnings 
statement, indicating the amount of leave that he had taken 
as of January and March 2006, the competent, clinical 
evidence of record with specific reference to the rating 
criteria discussed above does not support his assertion of a 
worsened disability such as he has subjectively reported. 
Because the medical evidence was generated with a specific 
view towards ascertaining his physical condition (i.e. 
statements of medical diagnoses, as opposed to leave and 
earnings statements which do not reflect the reasons for 
work-absences), the former is more probative of the issue 
under consideration. Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  
 
Since the evidence of record appears to show that the 
veteran's rheumatoid arthritis is not in an active stage, he 
should be rated under chronic residuals, which require 
limitation of motion of the specific joints. The June 2005 VA 
examination indicated that there was no limitation of motion 
of the DIP, PIP, or MCP joints. There is also no ankylosis of 
the hands shown. 

In considering the effect of additional range of motion of 
the digits of the hands lost due to pain, fatigue, weakness, 
or lack of endurance following repetitive use, there is no 
credible evidence that any pain on use or during flare-ups, 
abnormal movement, fatigability, incoordination, or any other 
such factors results in the digits of the hands being limited 
in motion to the extent required for a higher rating. See 38 
C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

Since evaluation for neither the active process nor the 
residuals would result in an evaluation in excess of 20 
percent, and as the ratings for the active process cannot be 
combined with the residual ratings for limitation of motion, 
an evaluation for rheumatoid arthritis in excess of 20 
percent is not in order. See 38 C.F.R. § 4.71a, DC 5002.

The veteran is competent to report his symptoms. However, to 
the extent that the veteran has asserted that he warrants 
more than a 20 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above. The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
20 percent for rheumatoid arthritis, and there is no doubt to 
be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 55.

In his March 2003 notice of disagreement, the veteran argued 
that it was inequitable for the service department to have 
evaluated his disability as incapacitating, and VA to have 
assigned its own evaluation. While the Board has carefully 
considered his contentions, the Board finds them without 
merit. The Courts have now well settled that in the 
evaluation of service-connected disorders, the Board must 
consider only those factors as enumerated in VA's rating 
criteria discussed above.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).       

Based on the foregoing, the veteran's rheumatoid arthritis, 
which affects his hands with mild swelling and pain, 
primarily in the morning, does not warrant any more than the 
already established 20 percent rating throughout the appeals 
period. 


ORDER

Entitlement to an increased initial rating for inflammatory 
rheumatoid arthritis, in excess of 20 percent, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


